                                                                                             FORM 1
                                                                         INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT                                                                Page No:    1
                                                                                          ASSET CASES

Case No.:                   18-16004-JEP                                                                                                                   Trustee Name:                               Kari B. Coniglio
Case Name:                  GAGE, DONNAMARIA L.                                                                                                            Date Filed (f) or Converted (c):            10/08/2018 (f)
For the Period Ending:      1/16/2019                                                                                                                      §341(a) Meeting Date:                       11/16/2018
                                                                                                                                                           Claims Bar Date:                            04/26/2019

                                  1                                             2                                3                                 4                        5                                         6

                        Asset Description                                    Petition/                    Estimated Net Value                   Property               Sales/Funds               Asset Fully Administered (FA)/
                         (Scheduled and                                    Unscheduled                   (Value Determined by                   Abandoned              Received by              Gross Value of Remaining Assets
                    Unscheduled (u) Property)                                 Value                             Trustee,                  OA =§ 554(a) abandon.         the Estate
                                                                                                        Less Liens, Exemptions,
                                                                                                           and Other Costs)

 Ref. #
1       2010 Kia Soul Mileage: 66,000                                               $6,000.00                                     $0.00                                          $0.00                                            FA
2       Household Goods and Furnishings                                             $2,500.00                                     $0.00                                          $0.00                                            FA
3       Wearing Apparel                                                              $500.00                                      $0.00                                          $0.00                                            FA
4       Miscellaneous Jewelry                                                        $100.00                                      $0.00                                          $0.00                                            FA
5       Cash on Hand                                                                   $0.00                                      $0.00                                          $0.00                                            FA
6       Checking Account at Huntington Bank                                            $0.66                                      $0.00                                          $0.00                                            FA
        xxxxx2065
7       Checking Account at Huntington Bank                                           $33.00                                      $0.00                                          $0.00                                            FA
        xxxxx0804
8       Savings account, Huntington Bank xxxx8297                                      $0.00                                      $0.00                                          $0.00                                            FA
9       Savings account, Huntington Bank xxxxx7172                                     $0.00                                      $0.00                                          $0.00                                            FA
10      Savings account, Huntington Bank xxxxx8024                                     $0.00                                      $0.00                                          $0.00                                            FA
11      401k, Debtor's Employer                                                 $41,632.56                                        $0.00                                          $0.00                                            FA
12      Roth IRA, Apex Clearing Corporation                                           $30.00                                      $0.00                                          $0.00                                            FA
13      2018 Tax refund                                                             Unknown                                       $1.00                                          $0.00                                        $1.00
14      Term Life Insurance, No cash value                                             $0.00                                      $0.00                                          $0.00                                            FA
15      Garnishment Claim                                        (u)                   $0.00                                      $1.00                                          $0.00                                        $1.00


TOTALS (Excluding unknown value)                                                                                                                                                                     Gross Value of Remaining Assets
                                                                                 $50,796.22                                       $2.00                                          $0.00                                       $2.00




     Major Activities affecting case closing:
      01/16/2019     Asset #13 - Trustee reviewing possible non-exempt equity in 2018 tax refunds.
                     Asset #15 - Trustee pursuing non-exempt garnishment claim.


 Initial Projected Date Of Final Report (TFR):         12/31/2019                               Current Projected Date Of Final Report (TFR):                                   /s/ KARI B. CONIGLIO
                                                                                                                                                                                KARI B. CONIGLIO



                                         18-16004-jps               Doc 12          FILED 01/16/19                   ENTERED 01/16/19 13:53:38                       Page 1 of 1
